Citation Nr: 1702938	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for allergic conjunctivitis.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to Gulf War service.

4.  Entitlement to service connection for acid reflux/gastrointestinal disorder.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

7.  Entitlement to total disability based on individual unemployability (TDIU). 

8.  Entitlement to a temporary total evaluation due to treatment for a service-connected disorder.

9.  Entitlement to a temporary total evaluation for a service-connected disorder for hospital treatment in excess of 21 days.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from March 1983 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 (depressive disorder), June 2015, and February 2016 (temporary total) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A June 2015 rating decision continued a 10 percent rating for allergic conjunctivitis, denied service connection for chronic fatigue syndrome, denied service connection for a gastrointestinal disorder, reopened and denied service connection for a low back disability, found that new and material evidence had not been submitted to reopen a right knee disability, and denied entitlement to TDIU.  A February 2016 rating decision continued the 30 percent rating for depression, denied a temporary total due to treatment for a service connected disorder, and denied a temporary total for hospital treatment in excess of 21 days.  

In May 2016, the Veteran submitted a notice of disagreement (NOD) and listed specifically his disagreement with claims based on TDIU, right ankle, depression, acid reflux, bronchitis and allergic rhinitis.  Notably, the NOD listed issues that were not recently decided by a rating decision, and these issues are being referred.  The NOD additionally indicated disagreement with all decisions made in June 2015 or in the "past two years."  However, an NOD must be filed within one year of the rating decision or the decision becomes final.  As such, the Board has considered the issues addressed in the June 2015 and February 2016 rating decisions as having a timely NOD filed.  

A September 2015 rating decision proposed reducing the Veteran's ratings for his allergic rhinitis and scar on his right ankle to noncompensable.  However, the rating decision which instituted the proposed reductions was issued in August 2016.  The time for the Veteran to appeal this decision has not expired.  These issues are not currently before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, is part and parcel to the increased rating claim.  Here, the Veteran has formally claimed entitlement to TDIU, and the Board notes that the claim for TDIU is based, at least in part, on the claim for an increased rating for his depressive disorder.

In November 2016, the Veteran's representative indicated that the Veteran was waiving regional office consideration in the first instance of the evidence associated with the claims file since the last adjudication.  

The issues of entitlement to service connection for bronchitis, left rotator cuff disability, bilateral carpal tunnel syndrome; entitlement to increased ratings for allergic rhinitis, headaches, sleep apnea, right ankle disability, right finger amputation and scars; and whether new and material evidence has been submitted to reopen a claim for hypertension have been raised by the record in May 2016 and June 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue(s) of whether to reopen claims for service connection for a right knee disorder and low back disorder, entitlement to service connection for chronic fatigue syndrome and acid reflux/gastrointestinal disorder, an increased rating for allergic conjunctivitis, temporary total evaluations, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the period on appeal, the Veteran's depressive disorder manifested in symptoms such as depressed mood, anxiety, panic attacks, isolation, and sleep impairment resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters received in January and November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, VA fulfilled its duty to assist the Veteran by obtaining the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and provided VA psychiatric examinations in 2010 and 2016.  The Veteran's representative has indicated that the results of the 2016 VA psychiatric evaluation were not pertinent to the claim on appeal.  The Board notes that the Veteran was given an overall DSM-V psychiatric evaluation and was singularly diagnosed with pathological gambling.  A review of his treatment records indicates that he has been singularly diagnosed with pathological gambling in several instances, as will be outlined below.  As such, the results of the 2016 VA examination remain relevant to the appeal.  The Board has considered the symptoms indicated in the 2016 examination in determining the rating for the Veteran's depressive disorder. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an increased rating for his service-connected depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The Board notes that the DSM-IV has been updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder. 

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Factual Background and Analysis

The Veteran was granted service connection for depressive disorder and assigned a 30 percent rating effective May 22, 2009 in a March 2011 rating decision.  The Veteran asserted in his February 2012 notice of disagreement and a June 2016 statement (attached to his June 2016 notice of disagreement) that his depressive disorder warranted a 50 percent rating.  A November 2016 statement from his service representative noted that the Veteran wanted a 50 percent or 70 percent rating for his depressive disorder.  

By way of history, the Board notes that in May 1999 VA denied entitlement to service connection for a "pathological condition."  It was noted that in November 1997 the Veteran was seen at a Behavior Medicine Clinic for marital and financial problems and compulsive gambling.  His mental status evaluation was unremarkable and he was psychiatrically cleared for discharge.  He was diagnosed with pathological gambling during a mini-mental status examination but he failed to report for VA psychiatric evaluation prior to the May 1999 rating decision.  The rating decision findings included that he did not present evidence of a current acquired psychiatric disorder and that the psychiatric evaluation conducted shortly before discharge was negative for diagnosis of an acquired psychiatric condition.  

Service treatment records include records of individual therapy for marital, financial and gambling problems.  He was given an Axis I diagnosis (DSM-III) of rule out pathological gambling, and Axis II diagnosis of narcissistic traits.  A December 1995 record noted that the Veteran was seeking help for his "loss issues."  He and his wife separated in November 1995, and he was under increased financial stress due to gambling.  He reported having filed bankruptcy in the past year, and he continued gambling.  He reported five to six hours of sleep per night and some weight loss.  He denied a history of suicidal ideation.  On mental status evaluation the Veteran was appropriately dressed, cooperative, and had normal thought content.  His insight was fair and his mood and affect were "normal."  His assessment was rule out pathological gambling and an axis II diagnosis of narcissistic traits.  He was given referral numbers for Gambler's Anonymous and supportive treatment was to continue.  During a follow-up session in January 1996, the Veteran was noted to have a mental status evaluation within normal limits.  His counselor had him call Gambler's Anonymous from the office as he had continued to put off doing so on his own.  The Veteran missed the next two sessions and the case was closed in March 1996. 

In August 1996, the Veteran again sought counseling for gambling addiction.  He noted that his gambling was causing a strain on his occupational and financial life.  He was seeking treatment to "show command he is trying to resolve issue."  His mental status evaluation noted the Veteran was dressed appropriately and was cooperative.  His thought content was normal and his insight fair.  His mood was depressed and his affect normal.  In September 1996, it was noted that the Veteran had not been to a Gambler's Anonymous meeting and he had continued to gamble.  His mental status evaluation again noted the Veteran had a depressed mood, and a full range of affect.  He denied suicidal and homicidal ideation.  By November 1996, the Veteran had been reassigned to a "busy work area" but he continued to ask about going to a VA treatment center in Ohio.  However, he was not given the authorized payment for this through the Army.  His mental status evaluation was within normal limits.  An August 1997 form included a DSM-III Axis I diagnosis of obsessive-compulsive disorder, with the noted problem being singularly gambling.  

By September 1997, the Veteran reported an increased severity in his pathological gambling in the prior year.  He stated he was about to receive an Article 14 for a second financial problem/misconduct and he wanted a letter stating he was in treatment.  On mental status evaluation, his speech was normal, and he did not relate significant mood change or [illegible] disturbance consistent with major affective disorder.  His thoughts were linear and lucid and he had a "clear preoccupation and ability to attend to his legal problems."  He did not have suicidal or homicidal ideation or impulse control problems other than gambling.  His insight and judgement were adequate.  He was given an Axis I diagnosis of pathological gambling.  The counselor noted that treatment for gambling was to attend Gambler's Anonymous and that the military was likely to view him as fully responsible for his debts.  A November 1997 mental status evaluation for misconduct noted the Veteran had normal behavior, he was fully oriented and his mood and affect were unremarkable.  His thought content was normal and his memory was good.  It was noted that the Veteran was seen for counseling on several occasions for marital, financial and gambling problems.  He was referred to Gambler's Anonymous and it was noted that the Army did not provide specific treatment for gambling.  He was "psychiatrically cleared for administrative action deemed appropriate by command."  The Veteran was then given a general discharge under honorable conditions for misconduct. 

Some of the earlier treatment records in the claims file are from July 1999 and show that the Veteran sought counseling for gambling addiction.  The records are difficult to read but indicate that the Veteran's gambling addiction was severe.  It was suggested he needed to set goals so that he could focus on his strengths and accomplishments.  

A November 2000 VA treatment record noted he had a diagnosis of depression mixed with anxiety, with "strong somatization-adjustment difficulties post military discharge."  A mental status evaluation was not provided at that time.  

In September 2003, the Veteran was afforded a VA PTSD examination based on DSM-IV criteria.  At the time the Veteran was employed as an assistant counselor for 15 hours per week and worked as a voluntary student teacher at a university to meet his graduation requirements.  He was living with his wife and stepdaughter.  He had no prior history of psychiatric hospitalization, but in September 2002 he requested hospitalization at the Bruxer VA hospital.  He was prescribed Paxil, but did not return for a follow up appointment.  He reported a prior history of psychiatric treatment in service in 1994/5 where he was diagnosed with pathological gambling, and was not prescribed medication.  He sought further VA treatment for gambling, depression and anxiety.  During the evaluation he provided details of traumatic events he experienced in service.  In addition to the traumatic events he experienced during service in Saudi Arabia, the Veteran additional faced multiple stressors in 1994 after returning from the Gulf War.  He had a stressful marriage and in 1995 he went through a divorce, filed for bankruptcy, had a child born, and was in "advanced schooling" at the same time.  He stated his gambling problem began in 1993 or 1994, resulting in financial problems.  He was discharged from service after 15 years for sleeping while on duty and using a military credit card without authorization.  The Veteran was given a general discharge, which he considered "very traumatic and humiliating."  He reported that his gambling had been under control for one year at the time of the examination.  He rated his mood as 6 out of 10, and that his sleep had improved with use of a CPAP machine.  He still felt lethargic, apathetic, and did not feel well-rested in the morning.  He denied intrusive thoughts regarding Gulf War experiences.  He denied nightmares, but did endorse panic attacks.  He was married to his third wife and reported a good relationship.  He denied thoughts of suicide.  He reported poor concentration, but denied irritable outbursts and exaggerated startle reaction.  He indicated he had difficulty trusting people and had some hypervigilant symptoms.  As a result of his panic attacks, he avoided crowds or huge gatherings.  

On mental status evaluation, the Veteran was cleanly groomed and was "very pleasant" and cooperative.  The Veteran appeared to have a panic attack upon entering the office and eventually vomited a small amount.  He was more relaxed as the interview progressed.  His mood was euthymic with a reactive affect.  He had no thought disorder, and no evidence of psychosis.  He had feelings of resentment regarding how he was "thrown out of the military" even though he sought treatment for his gambling.  He was pleased that his gambling was in control, and he was hopeful for the future.  His insight was "fair" and his judgment was intact.  He was diagnosed with anxiety disorder, not otherwise specified, pathological gambling in remission and depressive disorder in remission.  He was assigned a GAF score of 65.

In August 2010, the Veteran was again afforded a VA PTSD examination (DSM-IV).  He reported a "long history" of depression.  He married his first wife in 1994 and she was "too aggressive and they had problems adjusting with each other."  He reported feeling very depressed due to this stressful relationship.  He "started gambling" and wrote bad checks and started having misconduct issues while in service.  This resulted in a general discharge after 15 years.  He stated he fought the general discharge for two years and was homeless in the process and "got into alcohol and substances" from May 1999 to March 2000.  He stated he then went to school and got his life back on track, but was recently unemployed from being a teacher in June 2010, and he felt depressed again.  His education history noted that he had a bachelor's degree in education completed in 2003, and he needed to finish his thesis for his master's, which he completed otherwise in 2006.  It was noted that he was later promoted to principal at a middle school but the school ended up closing in June 2010.  
On mental status evaluation, the Veteran's appearance was clean, and his speech was normal.  He was cooperative.  His mood was anxious and his affect constricted.  He was noted to have sleep impairment, with erratic sleep and use of a CPAP machine.  The Veteran had combat experience in Saudi Arabia in 1991, and his seven months of service there were "very traumatic."  The Veteran was assessed with depressive disorder not otherwise specified and pathological gambling.  He was assigned a GAF of 52.  He was noted to have reduced reliability and productivity due to his symptoms; however, the example given was that he was recently laid off work.  Notably, his wife was also laid off from the same school system.  The examiner found that the Veteran's depression was related to his several stressful experiences while in service.

A November 2010 VA psychiatric assessment was provided the day after the Veteran was admitted for gambling addiction treatment.  He reported he had been gambling since his teenage years, but did not gamble while in the military from 1984 to 1994.  He was then stationed in Kentucky in 1994 and he started gambling again.  He reported his mood was "good" and that he was thankful for having the opportunity to learn about his gambling problem.  He noted he had "fair" sleep, and a stable mood.  He was looking forward to treatment also planned on working on his master's thesis.  He denied a history of having suicidal ideation "at all."  His psychiatric history included dealing with depression with complaints more prevalent in the summer of 1999 when he came home after being discharged from the military.  He stated his mood got "significantly better" in March 2000 when he started school again and he felt hopeful while in college.  He reported he struggled with anxiety from separation from the military and had difficulty talking about it without getting emotional.  He stated he did not talk about the war as it also caused anxiety.  He witnessed a lot of death and burned bodies during service, but he had been able to "cope" and denied having flashbacks or nightmares.  He was diagnosed (DSM-IV) with pathologic gambling, and no other Axis I diagnosis.  He was noted to have a stable mood, but with difficulties in talking about past military discharge.  He was otherwise functional and he reported "not dwelling on it."  No psychiatric medications were recommended, and no further psychiatric follow-up was required.  He was given a GAF score of 64.  On his day of admission, following self-report of medical and social history, the Veteran was diagnosed with pathological gambling, with no other Axis I or II diagnoses.  He was assigned a GAF score of 60.

A November 2010 internal medicine treatment note included that the Veteran had DSM-IV diagnoses of pathological gambling and adjustment disorder with mixed anxiety and depressed mood.

A December 2010 VA behavior health interdisciplinary treatment plan noted the Veteran had entered treatment for gambling one month prior, in November 2010.  The team members provided a DSM-IV Axis I diagnosis of pathological gambling.  He had no other Axis I or II diagnoses.  He was given a GAF score of 60.  Several other December 2010 VA treatment notes include the singular diagnosis of pathological gambling.

In December 2010, the Veteran was discharged from the VA inpatient gambling addiction treatment program.  His primary DSM-IV diagnosis was pathological gambling.  He also had an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood.  He stated he had been gambling for more than 33 years, mostly horse races.  He stated that his gambling problem affected him every year of his life and he was not working at the time.  He reported a legal history of being in jail for a month due to writing bad checks.  He denied suicidal and homicidal ideation.   He was given a GAF score of 50.

The record includes treatment and administrative records from the Social Security Administration (SSA) regarding his claim for disability income (SSDI).  The Veteran was afforded a mental status examination for SSDI in February 2011.  He admitted to a history of severe gambling disorder, although he had recently been successful in completing in-patient treatment.  He also had an anxiety disorder and was on medication.  He noted that his anxiety was exacerbated when he was going through a difficult and stressful divorce 8 years ago.  He was last employed full time as a middle school teacher where he worked for seven years until he was let go due to cutbacks.  He felt he was unable to return to work primarily because of difficulty standing and walking for long periods and fatigue and weakness from his sleep apnea.  He felt his anxiety had improved with medication.  At the time, the Veteran lived with his wife, daughter, and step-daughter.  He denied needing assistance with activities of daily living.  He was able to drive and do short shopping trips.  His sleep had improved with the use of a CPAP machine and medication.  He attended church on a regular basis and would speak as a registered Deacon.  

On mental status evaluation, the Veteran was appropriately dressed, his speech was clear and articulate, and he was pleasant and engaging.  He had goal-directed thoughts and his affect was appropriate.  His mood was reserved and somber but without evidence of anxiety or depression.  He denied ever feeling hopeless or overwhelmed, or having specific thoughts of hurting himself.  He had some low periods in his life after his divorce and he struggled to overcome his gambling addiction.  He denied ever having had psychotic symptoms, paranoia or delusions.  He was diagnosed with gambling disorder in remission, "major depressive episode, single by report only," and adjustment reaction with disturbance of mood, moderate to severe.  He was assigned a GAF of 50.  

During July 2014 VA behavioral health treatment, the Veteran complained of depressed mood, decreased energy, irritability, loss of interest, broken sleep, tearfulness and anxiety.  He also reported a history of gambling addiction.  On mental status evaluation, the Veteran was appropriately dressed and groomed.  His speech was clear and fluent.  His mood was euthymic, and his affect was congruent.  He denied suicidal or homicidal ideation.  The diagnostic impression based on DSM-V criteria was major depressive disorder, by history.  

Also in July 2014, the Veteran had a VA mental health consultation with a social worker.  He reported depression and "compulsive-obsessive behavior."  He stated his symptoms began before he left service in 1998, and that his behavior changed from 1994 to 1998.  "In 1991, after the war, things really started," but his symptoms were "on and off."  He reported gambling and feeling like he always was in a hurry as his "obsessive" symptoms.  He stated he had trouble getting up and doing things, which he related to his pain and depression.  He described anxiety as feeling like he has to rush and being unsure what will happen.  He also will feel warm and nauseated.  He stated he had been on Paxil for years and felt it was helpful in relaxing him.  He had no suicidal ideation.  He indicated crack cocaine use for two months in 1999.  He did not feel he had a problem with alcohol use.  When describing his military service he indicated a lot of anxiety about how his career ended and about not getting the help he needed for his gambling, which might have saved his career.  He also reported seeing a lot of death during service.  The Veteran became physically ill while describing what he witnessed in service and had to take a break.  He began sweating, and eventually vomited.  For leisure activities, the Veteran reported reading, fishing, traveling, swimming, spending time with his daughter, and going to the movies.  He liked to ride a bike and sit by the water.  On mental status evaluation the Veteran was alert and oriented.  He was appropriately dressed and cooperative.  His mood was depressed and anxious with a congruent affect.  He had normal thought process and content and good insight and judgment.  He was diagnosed with major depressive disorder, recurrent moderate without psychosis.  He was given a GAF of 60.

In August 2014, the Veteran telephoned his VA treatment facility and requested to come back for gambling treatment.  He was unemployed.  He had worked as a teacher for 10 years on and off, but his teacher's contract was not going to be renewed.  He stated he gambled six times a week and spent up to 70 percent of his income at the horse track.  He was noted to have met 9 out of 9 criteria for a DSM-V diagnosis of a gambling disorder.  He had three marriages and was currently separated from his third wife.  He stated his first marriage ended because his wife was prone to violence, his second ended because of stress and gambling, and his third was strained because of gambling.  He noted he began gambling at age 13 and began heavily gambling at age 16 (dice, cards, and horses).  His biggest gambling addiction was horse racing.  The Veteran noted that he feels restless or irritable when he tried to cut down on or stop gambling.  He would gamble to run away from personal problems or to relieve emotions such as sadness.  He answered affirmatively that he would gamble to cope with problems and stress, including stress related to PTSD.

In September 2014, the Veteran went to an informational session regarding a VA PTSD program.  On a questionnaire, he indicated he had depression, compulsive anxiety, breathing problems, insomnia, headaches, nightmares, bad dreams, and "coping in general."  He was given an initial diagnosis of adjustment reaction not otherwise specified.  However, the Veteran failed to report to the PTSD assessment appointment and so was not admitted to the program.  

In January 2016, the Veteran was afforded another VA psychiatric evaluation.  The Veteran was noted to have Axis I diagnosis of pathological gambling only.  He did not meet the criteria for any other mental disorders.  His pathological gambling was noted to be formally diagnosed, but that his symptoms were not severe enough to interfere with occupational and social function or to require continuous medication.  The Veteran noted that he lived by himself in an apartment, watched television, and took walks.  He saw his daughter but preferred to be alone.  The Veteran was noted to have been unable to find a job in 2010, but in 2012 he started working full-time as a teacher.  He worked for two years at this employment, after which he was fired in June 2014.  He believes he was fired because his "time was audited."  He was certified as a teacher in all subjects and went on three to four interviews, and he was hired by a charter school.  He reported going to the race track every day and would sometimes lose his rent money.  He stated he had received eviction notices 13 times and been to court six times.  He was evicted from his home two years prior.  He was started on Paroxetine in 2014 through VA.  He was sleeping 4 to 5 hours a night and using a CPAP machine daily.  The examiner noted that the Veteran had a depressed mood associated with his diagnosed pathological gambling.  

On mental status evaluation, the Veteran was cooperative; his speech was clear and coherent.  He had a depressed mood, but appropriate affect.  He had no thought disorders and his conversation was relevant.  He denied suicidal and homicidal ideation.  His memory and concentration were good and there was no evidence of psychomotor agitation or retardation noted.  The examiner noted that, based on a review of the Veteran's treatment records and information provided by the Veteran during interview, he met the DSM-V criteria for pathological gambling.  "His current psychosocial problems are related to gambling."

The Veteran provided a March 2016 statement from Dr. D.M. stating that he was "physically and psychologically unable to continue working at his present job."

Additional SSA records include a November 2016 mental status evaluation.  The Veteran was noted to have bachelor's and master's degrees, which he completed through the GI Bill after service.  He was teaching all subjects at a charter school until "he quit in June 2016."  He stated he was unable to return to work now because of his multiple medical problems, chronic pain, and difficulty sitting or standing.  He stated he "still struggled with impulses, although he has had his gambling addiction under control for several years."  He stated he was psychiatrically hospitalized in the past for depression and anxiety.  He denied needing help with his monthly bills or paperwork.  He lived alone in a mortgaged home.  He prepared his own meals and did his own laundry.  He could drive and occasionally dated.  He saw a VA therapist once per month for treatment.  He enjoyed reading.  

On mental status evaluation, the Veteran was neat, clean, and dressed appropriately.  He walked up a flight of stairs without difficulty but complained of chronic pain and multiple medical problems which prevented him from working.  He stated when he worked as a teacher he would occasionally talk about war stories and death which was "probably not appropriate."  He denied any symptoms of major depression or thoughts of harming himself.  The evaluator noted the Veteran was alert and attentive and did not seem to exaggerate or minimize his symptoms.  His mood was calm and pleasant and he had an appropriate affect.  He admitted to still struggling with gambling impulses, but he denied feeling hopeless and overwhelmed.  He denied suicidal or homicidal ideation, psychosis or paranoia.  The evaluator noted the Veteran presented with symptoms consistent with an adjustment disorder which was "managed with medication and outpatient supportive therapy."  There was no evidence of disturbance of thought, or impaired memory or concentration.  He was noted to be able to do work-related activities of both a simple and more complex nature.  He was diagnosed with adjustment disorder, anxiety managed with medication and gambling addition, in remission.

Additionally, a July 2016 SSA record included the evaluator's finding that the Veteran's statements regarding his disabilities symptoms and functional impairments were "only partially credible."  This evaluation report was based on all of the Veteran's reported disabilities.  "While his impairments could reasonably be expected to produce the alleged symptoms, their intensity and effect on function were not consistent with the total file evidence."  Additionally it was noted the Veteran reported problems with anger, anxiety, and depression; "however, [the Veteran] lives alone, sometimes cares for his child who lives with him every other weekend, prepares meals, drives, goes out alone, shops, does multiple chores, reads, watches TV, socializes regularly."  He was noted to be able to perform daily independent tasks reliably.  He was noted to have a "long history of severe psychological symptoms, but at this time" should be able to engage in simple, unskilled work activity.

Initially, the Board notes that the Veteran is service connected for major depressive disorder.  As noted above, in 1999 the Veteran was denied service connection for a "pathological condition" which was related to his gambling addiction.  As evidenced in his medical treatment records above, his depressed mood has been linked to his financial and marital stressors, which are linked to his gambling addiction.  The 2016 VA evaluator additionally linked his depressed mood to his diagnosis of pathological gambling.  The mental status evaluations provided throughout the record address the Veteran's status regarding both his gambling addiction and his depression, anxiety, and adjustment disorder symptoms.  Although the Veteran is not service connected for his pathological gambling, the Board finds that a decision can be made on the claim on appeal.  Even with including the symptoms associated with his non-service connected pathological gambling, the Board finds that the Veteran does not warrant a rating in excess of 30 percent for his major depressive disorder.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Veteran is generally credible in reporting his symptoms to medical care providers.  There are some minor inconsistencies in the record: the Veteran reported to an SSA evaluator that he was psychiatrically hospitalized for anxiety and depression, but the record only indicates in-service treatment for gambling; the Veteran has reported he was fired from his June 2014 employment and conversely that he quit that employment; the Veteran reported his gambling addiction started in service and conversely that he began gambling at age 13 and was betting on horse races by age 16; and the Veteran has both denied nightmares, intrusive thoughts of his war service, and irritability and endorsed nightmares and irritability.  Overall, the Veteran has consistently reported depressed mood, sleep disturbance, anxiety, panic attacks, suspiciousness, and gambling addiction.

Having carefully reviewed the evidence of record, the Board finds that the evidence does not support a rating in excess of 30 percent for major depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The evidence shows that, throughout the appeal period, the Veteran's depressive disorder more nearly approximated social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  There is no basis for a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although the record does not show that the Veteran consistently has a depressed mood, he has frequently reported this symptom and it was noted during his August 2010 VA examination, December 2010 discharge summary, July 2014 VA health consultation, and his 2016 VA examination.  He was also noted to have an anxious mood during several of these evaluations.  He has reported, and was witnessed to have, panic attacks in September 2003 and July 2014.  He has also reported that he does not easily trust people and has some hypervigilance (suspiciousness).  Notably, the Veteran has complained of sleep impairment, but has a diagnosis of obstructive sleep apnea from service and uses a CPAP machine daily.  As noted above, he has predominantly denied nightmares associated with service.  There is no indication during mental status evaluations that the Veteran struggles with memory loss, and he was employed as a teacher during a large portion of the appeal process.  

The record does not demonstrate that the Veteran's depressive disorder manifests in symptoms such as flattened affect (his affect is generally noted to be congruent or normal, and in 2010 was once constricted), circumstantial speech (his speech was normal throughout), difficult understanding complex commands (he has been noted to be cooperative, attentive, and generally functional), impaired abstract thinking, or impairment of short- and long-term memory (the Veteran has provided thorough and overall consistent medical and social histories).  The Veteran has some disturbance in mood, as noted by his depressed and anxious moods on evaluations.  And as noted above, he does have panic attacks.  The record is not clear on the extent of his panic attacks, but they were witnessed twice.  The Board will consider his panic attacks to happen frequently as that benefits the Veteran for the purposes of this decision.  It is clear that he does not have near-continuous panic attacks as they were only witnessed twice in 20 years of treatment records, including two hospitalizations without mention of panic attacks.  And the Veteran was able to live independently and work as a teacher throughout most of the appeal. 

Regarding impaired judgment, treatment care providers have indicated that his judgment is fair.  He has a gambling addiction; however, outside of this condition it has not been noted that his judgment is impacted.  The Veteran has argued that his gambling addiction is, essentially, an obsession which interferes with his life.  However, medical professionals have indicated that his gambling is a pathological diagnosis (addiction).  The Veteran has no suicidal thoughts or ideas, his thought processes and content are normal, he is pleasant and cooperative with care providers, and he lives independently and cares for a young daughter every other weekend.  The Veteran has also been able to obtain advanced degrees and be employed both as a teacher, and to have been hired as a principal (prior to the school being closed) during this appeal process.  During the periods of his life when the Veteran had his gambling addiction under control his mood, and his social and occupational abilities, were stable.  

Overall, the Veteran's symptoms, including those associated with his pathological gambling, include symptomatology indicative of both a 30 percent and a 50 percent rating.  However, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating.  Treatment care providers have given GAF scores generally ranging from 50 to 65 (serious to mild), with most ranging in the moderate range.  As such, a 30 percent rating is additionally reflected by the assigned GAF scores.  However, GAF scores are not the sole factor to be considered when assigning a rating.  The Board notes that the August 2010 VA examiner indicated that the Veteran's symptoms resulted in reduced reliability (50 percent rating criteria), and the example given was that he was recently laid off.  The Board notes that the Veteran and his wife were laid off from the same school system in 2010 and he was rehired as a school teacher in 2012.  The January 2016 VA examiner indicated that the Veteran's symptoms were not severe enough to interfere with occupational and social function or to require continuous medication (noncompensable rating criteria).  The Board notes that the Veteran was on Paxil for a large majority of the period on appeal, and that he reported a favorable response (lowered anxiety) on the medication.  As such, the Board finds that the evidence supports that the Veteran's symptoms more nearly approximate the 30 percent rating already assigned for his depressive disorder, and this is with taking into account all of the Veteran's psychiatric symptoms.

In conclusion, the Board finds that the evidence more nearly approximates the criteria for a 30 percent rating throughout the course of the appeal, and therefore an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record reflects that the manifestations of the Veteran's depressive disorder are contemplated by the inclusive schedular criteria for psychiatric disorders, which allows for all symptoms to be considered in determining an appropriate rating.  As discussed, the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, panic attacks, and some impaired judgment regarding gambling.  The Veteran's claim for TDIU is addressed in the REMAND section below.  Accordingly, the Board has determined that referral of the issue of an extraschedular rating for major depressive disorder is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for major depressive disorder is denied.


REMAND

Statement of the Case

As noted in the introduction, in May 2016 the Veteran provided a notice of disagreement with several issues: New and material evidence to reopen a claim for right knee disability, new and material evidence to reopen a claim for a low back disability, service connection for acid reflux/gastrointestinal disorder, service connection for chronic fatigue syndrome, an increased rating for allergic conjunctivitis, and entitlement to temporary total ratings for treatment of a service-connected condition/hospital treatment in excess of 21 days.  The RO has not yet provided Statements of the Case addressing these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



TDIU

Currently it is unclear from the record when the Veteran stopped working.  During his January 2016 VA examination he indicated he last worked in June 2014.  During a November 2016 SSA psychiatric evaluation it was noted the Veteran last worked in 2016.  Additionally, on the forms filled out for SSA benefits, the Veteran noted he worked as a teacher from February 2004 to June 2016.  His most recent TDIU form from January 2017 noted he stopped working in June 2016; however, he noted that his most recent period of work at the D. S. L. A., working 50 hours per week, was from August to September 2016.  On remand, the Veteran should clarify his working dates.  Additionally, VA 21-4192 forms should be requested of his prior employers.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit an updated VA 21-8940 claim for TDIU to clarify his dates of employment.

2.  After receiving a VA 21-8940, VA 21-4192 forms must be requested of his prior employers.

3.  Schedule the Veteran for appropriate VA examinations to determine the functional limitations of his current service-connected disabilities.

4.  Issue a statement of the case (SOC) regarding the Veteran's claims of:  whether new and material evidence was submitted to reopen a claim for right knee disability, whether new and material evidence was submitted to reopen a claim for a low back disability, entitlement to service connection for acid reflux/gastrointestinal disorder, entitlement to service connection for chronic fatigue syndrome, entitlement to an increased rating for allergic conjunctivitis, and entitlement to temporary total ratings for treatment of a service-connected condition/hospital treatment in excess of 21 days.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

5.  Then, after any necessary development has been completed for the claim, readjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


